Citation Nr: 0312923	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  98-08 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(West 2002) for loss of vision in the left eye.  



REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1953 to August 
1956.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the RO.  

In May 1999, a hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman of the Board to conduct that proceeding pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  

This matter, along with the issue of service connection for 
headaches, was remanded by the Board for additional 
development in December 1999.  

Subsequently, the RO granted service connection for headaches 
in an April 2002 rating decision.  



REMAND

The veteran contends that the RO erred in not granting 
compensation pursuant to 38 U.S.C.A. § 1151 for loss of left 
eye vision.  

While further delay is regrettable, the Board finds that 
further development of the evidentiary record by the RO is 
required in this case prior to appellate review.  

Specifically, the veteran has recently indicated that he is 
receiving Social Security Administration (SSA) benefits.  
Pertinent medical records referable to his receipt of those 
benefits have not been obtained in this regard.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Furthermore, the Board notes that the veteran originally 
appointed Disabled American Veterans (DAV) as his 
representative in October 1997.  In April 2002, the veteran 
changed his representative and appointed the Blinded Veterans 
of America.  

In June 2002, the RO issued the veteran a Supplemental 
Statement of the Case, sending a copy to DAV.  Thus, it 
appears that the veteran's current representative may not 
have been afforded an opportunity to review and respond to 
that recently issued Supplemental Statement of the Case.  
Therefore, upon remand, the RO should attempt to cure such 
procedural defect.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the SSA in order to verify 
whether the veteran receives disability 
benefits.  If so, the RO should obtain 
copies of all medical records considered 
in such decision.  All records obtained 
should be associated with the claims 
file.  

2.  The RO should take appropriate steps 
to issue another letter providing the 
veteran with the appropriate notice 
required under 38 U.S.C.A. § 5103 and 
informing him that he can support 
additional information and other evidence 
to support his claim and that any 
submitted evidence must be received 
within one year of the date of the 
letter.  

3.  The RO also should provide the 
Blinded Veterans of America with a copy 
of the June 2002 Supplemental Statement 
of the Case, as well as any other 
appropriate documentation regarding this 
appeal.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




